An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-928
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2014


IN THE MATTER OF:                             Sampson County
                                              No. 12 JA 94
C.A.G.




      Appeal by respondent from orders entered 21 May 2013 by

Judge James L. Moore, Jr.             in Sampson      County District Court.

Heard in the Court of Appeals 10 December 2013.


      Warrick and Bradshaw, P.A., by Frank L. Bradshaw, for
      petitioner Sampson County Department of Social Services.

      Administrative Office of the Courts, by Appellate Counsel
      Tawanda N. Foster, for guardian ad litem.

      Leslie Rawls for respondent-grandmother.


      DILLON, Judge.


      Respondent-grandmother, custodian of the minor child C.A.G.

(“Caleb”)1, appeals from orders adjudicating Caleb an abused and

neglected     juvenile     and    designating      respondent-grandmother          a

responsible      individual      pursuant     to   N.C.    Gen.    Stat.    §   7B-

311(b)(2)(b) (2011).

1
A pseudonym is used to protect the juvenile’s privacy.
                                        -2-
       The Sampson County Department of Social Services (“DSS”)

filed a juvenile petition on 17 August 2012, alleging that Caleb

was abused and neglected and that both respondent-grandmother

and Caleb’s mother had abused or seriously neglected Caleb such

that they were responsible individuals as defined by N.C. Gen.

Stat. § 7B-101(18a) (2011).        At the time the petition was filed,

Caleb lived with respondent-grandmother, who was granted legal

custody of the juvenile by the Cumberland County District Court

in January of 2012.         DSS obtained non-secure custody of Caleb on

17 August 2012 and placed him in foster care.

       After hearing evidence on 19, 20, and 21 March 2013, the

district court entered an order adjudicating Caleb an abused and

neglected juvenile on 21 May 2013.              In a separate dispositional

order, the court ordered that Caleb remain in DSS custody and

that    a   home    study    of   his     maternal     uncle   be    conducted.

Respondent-grandmother was denied visitation with the juvenile

“unless     [she]   first     completes       two    consecutive    and   random

negative drug screenings and the Juvenile’s therapist recommends

such visitations.”

       Although respondent-grandmother gave notice of appeal from

both orders entered 21 May 2013, she confines her                     appellate

arguments to the adjudication order.                In reviewing the district
                                          -3-
court’s     adjudication        order    under    N.C.     Gen.   Stat.   §    7B-807

(2011), we must determine “‘(1) whether the findings of fact are

supported by “clear and convincing evidence,” and (2) whether

the legal conclusions are supported by the findings of fact[.]’”

In re T.H.T., 185 N.C. App. 337, 343, 648 S.E.2d 519, 523 (2007)

(citation omitted).           Unchallenged findings of fact are deemed to

be supported by the evidence and are binding on appeal.                            In re

C.B., 180 N.C. App. 221, 223, 636 S.E.2d 336, 337 (2006).                            The

court’s conclusion that a juvenile is abused or neglected is

reviewed de novo.          In re N.G., 186 N.C. App. 1, 15, 650 S.E.2d

45, 54 (2007).

      In      her     first      two     arguments,        respondent-grandmother

challenges       sixty     of    the    district      court’s     276     enumerated

findings.        Forty-seven of the findings, she contends, merely

recite     witness       testimony      and    thus   do    not   constitute         the

affirmative findings required of a court acting as trier of

fact.      See In re L.B., 184 N.C. App. 442, 450, 646 S.E.2d 411,

415     (2007)      (providing     that       “verbatim     recitations       of     the

testimony of each witness do not constitute findings of fact by

the   trial    judge”)     (citation      omitted)    (emphasis     in    original).

Respondent-grandmother objects to thirteen additional findings

as      involving      “post-petition”           events     irrelevant        to      an
                                          -4-
adjudication of the allegations filed by DSS on 17 August 2012.

In re A.B., 179 N.C. App. 605, 609, 635 S.E.2d 11, 14 (2006).

She further notes that these findings reflect disclosures to, or

observations    by,    psychologist         and    expert    witness       Lauren   A.

Rockwell.     While such evidence is admissible to show the basis

for   an   expert’s    opinion      under   N.C.R.     Evid.       703,   respondent-

grandmother    insists       that    it   cannot     be     used    as    substantive

evidence of adjudicatory facts.                 See State v. Golphin, 352 N.C.

364, 467, 533 S.E.2d 168, 235 (2000) (“Testimony as to matters

offered to show the basis for a physician’s opinion and not for

the truth of the matters testified to is not hearsay.                          . . .

‘[S]uch    testimony    is    not     substantive      evidence.’”)         (Citation

omitted).

      We find respondent-grandmother’s exception to these sixty

findings to be well taken.            Neither the court’s findings that a

witness “testified” a certain way nor its findings about events

that occurred after DSS filed its petition were proper bases for

an adjudication of abuse or neglect.                 See In re L.B., 184 N.C.

App. at 450, 646 S.E.2d at 415; In re A.B., 179 N.C. App. at

609, 635 S.E.2d at 14.

      Nonetheless, this Court has previously held that “erroneous

findings    unnecessary      to     the   determination       do    not   constitute
                                         -5-
reversible     error”    where     an     adjudication             is    supported        by

sufficient additional findings grounded in competent evidence.

In re T.M., 180 N.C. App. 539, 547, 638 S.E.2d 236, 240 (2006)

(citing In re Beck, 109 N.C. App. 539, 548, 428 S.E.2d 232, 238

(1993)).     The district court’s remaining adjudicatory findings,

as supported by the testimony at the hearing, amply support its

conclusions that Caleb is an abused and neglected juvenile.

      The   Juvenile    Code    defines        an    “abused”       juvenile        as   one

“whose parent, guardian, custodian, or caretaker . . . [c]reates

or allows to be created a substantial risk of serious physical

injury to the juvenile by other than accidental means[,]” or

“[c]reates or allows to be created serious emotional damage to

the   juvenile[.]”       N.C.     Gen.    Stat.       §    7B-101(1)          (2011).      A

neglected juvenile is one “who does not receive proper care,

supervision,    or   discipline      .    .     .;    or     who    is       not   provided

necessary    remedial     care;     or    who        lives     in       an    environment

injurious to the juvenile’s welfare[.]”                    N.C. Gen. Stat. § 7B-

101(15) (2011).         To support an adjudication of neglect, the

facts must show “some physical, mental, or emotional impairment

of the juvenile or a substantial risk of such impairment as a

consequence of the failure to provide ‘proper care, supervision,
                                   -6-
or discipline.’”      In re Stumbo, 357 N.C. 279, 283, 582 S.E.2d

255, 258 (2003) (citations omitted).

       The adjudication order includes the following findings of

fact   concerning    Caleb’s   status     at   the       time   DSS    filed   its

petition on 17 August 2012:

           54. That the Juvenile’s attitude and grades
           began to fall during the [2011-12] school
           year, becoming very disrespectful to all
           people around him and was quick to anger.

           55. That the Juvenile would “bow” up                   at
           other students and draw back his fists.

           56. That the Juvenile would call other
           students   inappropriate   names    such   as
           “bitches”, “sons of bitches”, and “niggers”.

           57.   That   the    Juvenile   resided                with
           [respondent-grandmother]   during   the               last
           school year.

           . . . .

           60. That [respondent-grandmother] has used
           inappropriate words such as “nigger,” “gay,”
           and “fag[g]ot” during conversations with
           school officials with the Juvenile present.

           61. That over the course of the last school
           year the Juvenile developed a bad attendance
           record and a pattern of tardiness.

           . . . .

           74. That the juvenile . . . was very
           disrespectful, derogatory, and threatening
           to other students.

           75.   That   the    Juvenile    .   .     .    was   very
                     -7-
threatening    towards     African   American
students and girls.

. . . .

77. That over the course of   the last school
year the Juvenile would       wear the same
clothes repeatedly, smelled   of urine, and .
. . [a teacher] washed his    backpack due to
the smell of urine.

. . . .

115. That [respondent-grandmother] has used
marijuana all her life and she was a
frequent user of marijuana.

. . . .

118. That the Respondent Mother moved from
the home of [respondent-grandmother] in
October of 2011, taking with her three minor
children but leaving the Juvenile in the
care of [respondent-grandmother].

. . . .

120. That . . . [respondent-grandmother]
encouraged the Juvenile to be disrespectful
towards   [respondent-mother,]   telling   the
Juvenile    that   the    Respondent    Mother
abandoned   him   and   she   encouraged   the
Juvenile to be physically abusive towards
her.

. . . .

128.   That  [respondent-grandmother] has
actually shot at a family member with a
firearm.

129.   That   on  one   particular  occasion
[respondent-grandmother] got angry after the
death of her husband because she was out of
                        -8-
marijuana and the Juvenile had not done his
chores and therefore she grabbed a nine
millimeter handgun and pointed it at the
Juvenile as the Juvenile pleaded with her
not to shoot him and that he loved her.

130. That when the various dogs belonging to
[respondent-grandmother]  had   puppies  the
puppies   would   often  be   kept   in  the
Juvenile’s bedroom . . ., leaving feces all
over the floor.

. . . .

132. That the Juvenile was required to feed
and   take  care  of   the  animals  before
attending school.

133. That the Respondent Mother has caught
the Juvenile attempting to smoke a marijuana
roach belonging to [respondent-grandmother].

. . . .

156. That the Respondent Mother was very
“nomadic” over the course of several years
and   Juvenile   was  often residing  with
[respondent-grandmother].

157. That the Respondent Mother was very
abusive    towards    all    her    children,
specifically: physically threw her children,
kicked them, and would often curse at them.

. . . .

202.      That      [respondent-grandmother]
threatened that the Juvenile would have to
eat dog feces but never forced him to eat
any.

. . . .

212.   That   the   Respondent   Mother   has   hit,
                              -9-
         kicked, and thrown [Caleb’s] siblings and
         the Juvenile has seen these actions himself.

         213. That the Respondent Mother once tried
         to choke the Juvenile.

         . . . .

         261.   That    [respondent-grandmother] has
         consistently exposed the Juvenile to her
         anger, name calling, and racial slurs and
         use of threats of violence.

         262. That . . . [respondent-grandmother] has
         treated the Juvenile [as] more of a spouse
         than . . . a child relying on him for daily
         activities and conferring with him on topics
         that should be reserved for adults.

         263. That [respondent-grandmother] has shown
         a complete ignorance of how her actions
         negatively impact the Juvenile . . . .

         . . . .

         265. That the Juvenile has unfairly been
         placed in a position of feeling like he has
         to    choose   between    his    mother    and
         grandmother,    a    situation     that     is
         exa[cerb]ated   by    the    extreme    hatred
         expressed by each against the other.

         . . . .

         267. That the violence and threats of
         violence witnessed by the Juvenile are real,
         ongoing, continuous, chronic, and injurious
         to the Juvenile’s mental[,] physical, and
         emotional well-being.

These findings – the substance of which is uncontested – fully

support the trial court’s ultimate finding and conclusion that
                                           -10-
Caleb     was    an       abused   juvenile,       inasmuch         as    his       parent    or

custodian exposed him to “a substantial risk of serious physical

injury . . . by other than accidental means” and subjected him

to   “grossly         inappropriate       procedures           or    cruel       or    grossly

inappropriate devices” to modify his behavior.                                 See N.C. Gen.

Stat.    §     7B-101(a)(1).         Likewise,          the    findings         support      the

court’s      determination         that    Caleb     was       denied      “proper        care,

supervision,         or    discipline”     and     “live[d]          in    an       environment

injurious       to    [his]    welfare”     such        that    he       was    a     neglected

juvenile as defined by N.C. Gen. Stat. § 7B-101(15).

     Respondent-grandmother next claims that the district court

erred in adjudicating Caleb abused and neglected based on prior

“events      that      were    too    remote       in     time       to    be       relevant.”

Specifically, she notes that the episode in which she pointed a

gun at Caleb occurred in the summer of 2011, approximately one

year before DSS filed the petition in this cause.                              Likewise, the

court’s finding that respondent-grandmother “actually shot at a

family member with a firearm” involved an event occurring in

2008 or 2009.          Citing the Juvenile Code’s use of “present tense

verbs”    to    define      abused   and    neglected          juveniles,           respondent-

grandmother insists that “the question is not whether abuse or

neglect has occurred in the past, but whether it exists at the
                                           -11-
time    of   the   petition.”2         See    N.C.     Gen.    Stat.    §       7B-101(1)

(defining “abused juvenile” as, inter alia, one whose parent or

custodian “creates or allows to be created a substantial risk of

serious      physical    injury    .   .     .”),   (15)     (defining       “neglected

juvenile” as one “who does not receive proper care, supervision

or discipline . . .”).

       “[T]he purpose of the adjudication hearing is to adjudicate

‘the existence or nonexistence of any of the conditions alleged

in a petition.’”         In re A.B., 179 N.C. App. at 609, 635 S.E.2d

at 15 (quoting N.C. Gen. Stat. § 7B-802).                       Accordingly, this

Court has barred consideration of “post-petition evidence” at

the    adjudicatory      stage    of   an     abuse,    neglect,   or        dependency

proceeding under N.C. Gen. Stat. § 7B-802 (2011).                      Id.      However,

we have not applied a limitations or repose period to prior

events for the purpose of establishing a juvenile’s status as

abused or neglected.         Cf. id. (concluding that “the trial court

did not err in finding the time period between the child’s birth

and the filing of the petition as the relevant period for the

adjudication”).          Even     in   proceedings      to    terminate         parental

rights based on neglect – which require a showing of a parent’s

unfitness     at   the   time     of   the   termination      hearing       –    we   have

2
 Respondent-grandmother cites no case law or additional authority
in support of this argument. See N.C.R. App. P. 28(b)(6).
                                                  -12-
allowed the court to consider evidence of events occurring years

before     the   filing          of   the      termination         petition.        See       In    re

McDonald, 72 N.C. App. 234, 241, 324 S.E.2d 847, 851 (1985) (two

years)     (citing      In       re   Moore,       306     N.C.    394,    293    S.E.    2d       127

(1982), appeal dismissed sub nom. Moore v. Guilford County Dept.

of Social Services, 459 U.S. 1139 (1983) (six years)).                                         “The

remoteness       of     evidence           goes       to    its     weight,      not      to       its

admissibility.”            Id.

      We    find      no     error        by    the      district     court.        Among          the

allegations in DSS’s petition filed 17 August 2012 was “[t]hat,

upon information and belief, the Maternal Grandmother has held a

loaded 9mm handgun to Juvenile’s head.”                               This       incident      thus

constitutes one of “the conditions alleged in [the] petition.”

N.C. Gen. Stat. § 7B-802.                      Evidence that respondent-grandmother

had   previously           fired      a     gun     at     other     relatives,        including

respondent-mother, was relevant and admissible to contextualize

her   assault      on      Caleb      in    2011.          Therefore,      her    argument          is

overruled.

      In her remaining                issue on appeal, respondent-grandmother

challenges the district court’s determination that she was a

“responsible          individual”              under       N.C.     Gen.      Stat.       §        7B-

311(b)(2)(b).           See       N.C.      Gen.      Stat.   §     7B-101(18a)        (defining
                                          -13-
responsible individual as “[a] parent, guardian, custodian, or

caretaker who abuses or seriously neglects a juvenile”), (19a)

(defining serious neglect) (2011).3                   She offers no independent

argument on this issue but merely “incorporate[s] by reference”

her     preceding           arguments     that        the     court’s        underlying

“adjudication is fatally flawed and should be reversed.”

        “It    is    not     the   duty   of   this     Court    to   supplement     an

appellant’s         brief     with   legal       authority      or    arguments    not

contained therein.” Goodson v. P.H. Glatfelter Co., 171 N.C.

App. 596, 606, 615 S.E.2d 350, 358 (2005); see also Foster v.

Crandell, 181 N.C. App. 152, 173, 638 S.E.2d 526, 540 (2007)

(“It   is     not    the    responsibility       of   this    Court     to   construct

arguments      for     a     party.”).         Having       overruled    respondent-

grandmother’s preceding arguments, we find no basis to overturn

her designation as a responsible individual.

       The district court’s orders are hereby affirmed.

       AFFIRMED.

       Judges McGEE and McCULLOUGH concur.

       Report per Rule 30(e).




3
 A  determination   of  “serious  neglect”  is   made   under  a
preponderance  of   the  evidence  standard   ancillary   to  an
adjudication of neglect. N.C. Gen. Stat. §§ 7B-402(a), -807(a1)
(2011).